Title: To Benjamin Franklin from Hannah Walker, 16 June 1768
From: Walker, Hannah
To: Franklin, Benjamin


Honoured Sir
Westbury, June the 16. 1768
We received your kind Letter with great joy to my Son for which great favour I return you a thousand thanks and Henery is over joyed at the thought of the Books you was Pleased to mention and my cousin was so Pleased that you was so kind to Answer his Letter that She has quite turned me off from being her Scrivener and has took Henery to write her Letters to Dr. Yates and Mrs. Baily. Sir I hope you and all your Dear Family are in good health in America which Blessing I Pray God to continue and I hope Mrs. Stevenson is the same.
Honoured Sir I humbly beg your Pardon for being so ungratful in not returning you Answar for Such a Favour no Sooner but I will give you the Reasons and then I hope you will not take it ill as I was never so guilty before nor never will again if I am well but there is a very famais gentlewoman at Banbury for Eyes that People go for and great go for her Adivice for She takes Nothing for that nor undertakes none whithait [without] She Sees Some hopes of doing them good and People wondered I never went with my Johnny but it was not my fault for ever since his eye began to grow worse I beged and Intreated his Father with all the words and tears Night and Day but never could Pervail because it was not agreeable to his Friends however Resolved I was to have her Adwice as People said it was so little Trouble so at whitesuntide I took Henery and Johnney and went to Banbury it is but Nine Miles and my Husband as an Uncle at Midletan Chenney and we Stay there a Saturday Night and went on Sunday to Banbury but to my great Sorrow when the Gentlewoman saw him she said she was sorry to tell me but I had staid to long for she could do him no good which struck such a terror upon my spirits that I almost fainted away but the good Gentlewoman gave me somthing comfortable and very good Counsel as she said I had done my Endeavour to have help. She would have me content my self as well as Possible in my Affliction but it has put me under such Disconsalation that I have been quite ill to think of the Dismal condition of my Dear Child as long as he lives but I thank God I am much better but on Tuesday Last I received another Disoder for we have had very Heavy Rains attended with high winds with loud thundering and Lightning and the Place where we set air Beer in is sunk in on the top that we are almost afraid to go in and the next heavy Rain flaps it quite in, my Husband thinks and he has moved a few of the things but we dont know what to do and the littl House is fell and that frighted me for on wensday Morning about three a Clock I thought the House would have fell for it is very little besides Stud walls-that is Dirt and Sticks and Plaistered over with morter and Honoured Sir as Mrs. Stevenson and you have been so good in Striving to Provide a better Dwelling for us I hope we Shall not be Disappointed in this as is to be Disposed of in our town for it will be very suitable for us and it Sands [Sounds] as Pleasent as can be Expected for it is in the Midill of the town and in my little way of Business it will Suit a great deal better and if Mrs. Stevenson can recollect as She and I was going to Mrs. Perkinsis She Saw it and Said that look better a great Deal than airs and their is little Pallisades against the Door for no one can conceive the Difficulty I am in with my Family but them that have Saw it I thought I can never have gone thro this winter it was so bad and not having no were [where] to lay a Stick of wood Dry but bring in a little at a time and put it in the oven as if I could but be Setteled in a Comfortable Dwelling I Should think my self Happy. My Husband was at Mr. Paynes Last Monday and he said he Expected the Gentleman Down again in about a weeks time. I hope I shall not Displease you nor Mrs. Stevenson in Humbly requesting not to be Disopint’d in this. Honoured Sir my Cousin and all my Family joyn me in Humbly begging the acceptance of our Humble Duties to you and all your good Family in America and hope Mrs. Stevenson will Except the Same from your most Humble and most obdient Servant
Hannah Walker
 
Addressed: To / Benjman Franklin Esqre, / at Mrs Stevensons in / Craven Street near the / Strand / London
Endorsed: Mrs Walker